IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 397A17

                                Filed 11 May 2018
SWAN BEACH COROLLA, L.L.C.; OCEAN ASSOCIATES, LP; LITTLE NECK
TOWERS, L.L.C.; GERALD FRIEDMAN; NANCY FRIEDMAN; CHARLES S.
FRIEDMAN; ‘TIL MORNING, LLC; and SECOND STAR, LLC
             v.
COUNTY OF CURRITUCK; THE CURRITUCK COUNTY BOARD OF
COMMISSIONERS; and JOHN D. RORER, MARION GILBERT, O. VANCE
AYDLETT, JR., H.M. PETREY, J. OWEN ETHERIDGE, PAUL MARTIN, and S.
PAUL O’NEAL as members of the CURRITUCK COUNTY BOARD OF
COMMISSIONERS



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 805 S.E.2d 743 (2017), reversing an order

entered on 25 November 2014 by Judge Cy A. Grant denying defendants’ motion to

set aside entry of default and vacating a default judgment entered on 9 May 2016 by

Judge Milton F. Fitch, Jr., both in Superior Court, Currituck County. Heard in the

Supreme Court on 17 April 2018.


      Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., by J. Mitchell
      Armbruster and Lacy H. Reaves, for plaintiff-appellants.

      Brough Law Firm, PLLC, by G. Nicholas Herman; and Donald I. McRee, Jr.,
      Currituck County Attorney, for defendant-appellees.

      Conner Gwyn Schenck PLLC, by James S. Schenck, IV; and Amy Bason,
      General Counsel, for North Carolina Association of County Commissioners,
      amicus curiae.

      Simonsen Law Firm, P.C., by Lars P. Simonsen and Micah R. Simonsen, for
      Northern Currituck Outer Banks Association, and Roger W. Knight, P.A., by
      Roger W. Knight, for Fruitville Beach Civic Association, amici curiae.
        SWAN BEACH COROLLA V. COUNTY OF CURRITUCK

                     Opinion of the Court



PER CURIAM.

AFFIRMED.




                             -2-